Case 8:19-cv-01305-DSF-E Document 34 Filed 06/08/20 Page 1 of 2 Page ID #:816




                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA



                                       CASE NOS.:

   In re FIRST AMERICAN                8:19-cv-01105-DSF (Ex)
   FINANCIAL CORPORATION               8:19-cv-01180-DSF (Ex)
   CASES                               8:19-cv-01305-DSF (Ex)
                                       8:19-cv-01533-DSF (Ex)

                                       ORDER THAT ROCHE
                                       CYRULNIK FREEDMAN LLP
                                       RESPOND TO THE ORDER TO
                                       SHOW CAUSE RE ADEQUACY
                                       OF COUNSEL




      The Court previously appointed Ivy Ngo as interim co-lead counsel,
   relying significantly on her association with Franklin D. Azar and
   Associates, P.C., her leadership in the firm’s Class Action Practice
   Group, the financial resources of the firm, and the class action,
   business, and trial experience of its members Sean Nation and Paul
   Wood. Therefore, whether Ngo may now continue as interim co-lead
   counsel depend on whether the firm she has recently joined (the third
   since the Court appointed her) is adequate to provide the support and
   skills she lacks.

      Roche Cyrulnik Freedman LLP (RCF) is therefore ordered to
   respond to the Order to Show Cause re Adequacy of Counsel at docket #
   23. The response must be prepared and signed by a partner of RCF
   and must provide information as to RCF and all RCF attorneys who
   will seek to be named as class counsel in this litigation. As RCF has
   only recently been formed, the Court particularly notes the language at
Case 8:19-cv-01305-DSF-E Document 34 Filed 06/08/20 Page 2 of 2 Page ID #:817



   page 4 of the Order to Show Cause, which requires that counsel provide
   “all information responsive to items 4, 5, and 6 regarding any
   applicable case or circumstance involving a former law firm but based
   in whole or in part on the conduct of the individual attorney seeking
   here to be named as class counsel.”

      RCF must file its response to this Order to Show Cause no later
   than July 6, 2020.

       The Court also notes that Ngo provided a detailed proposal for terms
   for Attorney’s Fees and Nontaxable Costs. That proposal must be
   updated and approved by RCF no later than July 6, 2020. As Ngo’s
   office address is now even further from Los Angeles than it was when
   she was appointed, the Court expects (and orders) that while traveling,
   RCF attorneys will perform work on behalf of plaintiffs in this case – or
   will perform work for other clients and therefore not charge for travel
   time in this case.

      Finally, as it appears Ngo has no trial experience, no later than July
   6, 2020, RCF is to identify the attorneys who will try this matter with
   her if the matter goes to trial and describe their experience to the
   extent it is not described in response to the Order to Show Cause.




      IT IS SO ORDERED.



   Date: June 8, 2020                   ___________________________
                                        Dale S. Fischer
                                        United States District Judge




                                       2
